Title: To Benjamin Franklin from Madame ——— Letellieur Benard, 18 September 1781
From: Bénard, Madame —— Letellieur
To: Franklin, Benjamin


Monsieur
a roüen ce 18 7bre 1781
La joye que je ressentie au mois de mars dernier de revoire un fils qui Etoit party depuis Sept année redoubla quand il maprit qu’il avoit eû L’avantage de captivér La confiance de vos concitoyens Et celuÿ de votre honorable protection; je desirée á Lors donnér á votre Exélence un mot de má Sensible reconnoissance; mon fils m’engagá au Silance: il est revenu dant Le mois dernier, aprés Lés malheurs quil vient deprouvér, depossér chéz moy Le pavillon Et Loriflame dû vaisseau que vous Luÿ aviés confié, Ce triste Et venement, m’alarma; Et je pris Le party dallér avec Luy a paris; mon dessin Monsieur Et mon unique But Etoit de vous Saluér Et de vous presenter mon homage; mon fils má En core privée de cette Satis faction par dés motifs que je nay pû developér; mais tel quil Soient je nay pû remplir mon projet. Mon fils est resté a paris En attendant vos ordres Et je suis revenue icy travailliéé dinquietudes Sur son sort. C’est dant cette Scituation que jose vous Suplier, Monsieur, de donnér quelques Lumieres á une tendre mere qui ne respire que pour Ce fils, unique Et qui fait toute sa consolation; jay l’honneur destre avec un profond respect Monsieur votre tres humble servante
Letellieur FEMME Benardrue pincedos

Mon fils Etant classé pour Lá marine a roüen Et au havre Et tant dallieurs rechérche natil rien á crindre je vous Suplie de me tranquilliser sur se poind.

 
Notation: Benard Me. Rouen 18. 7bre. 1781.
